 
AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER is made as of the 20th day of April, 2007


AMONG:


TECH LABORATORIES, INC., a corporation formed pursuant to the laws of the State
of New Jersey and having an office for business located at 1818 North Farwell
Avenue, Milwaukee, Wisconsin 53202


(“Tech Lab”)


AND:


RENEWAL FUELS ACQUISITIONS, INC., a corporation formed pursuant to the laws of
the State of Delaware and a wholly owned subsidiary of Tech Lab


(the "Acquirer")


AND:


RENEWAL FUELS, INC., a corporation formed pursuant to the laws of the State of
Delaware and having an office for business located at 1818 North Farwell Avenue,
Milwaukee, Wisconsin 53202


("Renewal")


WHEREAS:


A. Renewal is a Delaware corporation engaged in the business of development and
marketing personal biodiesel processors which produce less than 200 gallons per
day;


B. The Renewal Shareholders own an aggregate of Five Million Seven Hundred
Twenty Seven Thousand Nine Hundred Seventy Nine (5,727,979) Renewal Shares,
being 100% of the presently issued and outstanding Renewal Shares;


C. Tech Lab is a reporting company whose common stock is quoted on the OTC
Bulletin Board and which has been engaged in a search for potential merger
candidates; and


D. The respective Boards of Directors of Tech Lab, Renewal and the Acquirer deem
it advisable and in the best interests of Tech Lab, Renewal and the Acquirer
that the Acquirer merge with and into Renewal (the "Merger") pursuant to this
Agreement and the Certificate of Merger, and the applicable provisions of the
laws of the State of Delaware.


NOW THEREFORE, WITNESSETH THAT in consideration of the premises and the mutual
covenants, agreements, representations and warranties contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION


Definitions


1.1 In this Agreement the following terms will have the following meanings:



(a)
“Acquisition Shares” means the 343,610 Tech Lab Preferred Shares, which shares
are to be issued and delivered to the Renewal Shareholders at Closing pursuant
to the terms of the Merger;

 

--------------------------------------------------------------------------------





(b)
“Agreement” means this agreement and plan of merger among Tech Lab, the
Acquirer, Renewal, and the Renewal Shareholders;




(c)
“DGCL” means the Delaware General Corporation Law;




(d)
“Closing” means the completion, on the Closing Date, of the transactions
contemplated hereby in accordance with Article 9 hereof;




(e)
“Closing Date” means the day on which all conditions precedent to the completion
of the transaction as contemplated hereby have been satisfied or waived and
which shall occur no later than April 18, 2007, unless such date is extended by
written agreement of the parties;




(f)
“Commission” means the Securities and Exchange Commission;




(g)
“Effective Time” means the date of the filing of an appropriate Certificate of
Merger in the form required by the State of Delaware provided that the Merger
shall become effective as provided in the DGCL;




(h)
“Exchange Act” means the Securities Exchange Act of 1934, as amended;




(i)
“Merger” means the merger, at the Effective Time, of Renewal and the Acquirer
pursuant to this Agreement;




(j)
“Place of Closing” means such place as Tech Lab and Renewal may mutually agree
upon;




(k)
“SEC Reports” means all forms, reports and documents filed and required to be
filed by Tech Lab with the Commission under the Exchange Act from June 7, 2002
through the date hereof;




(l)
“Securities Act” means the Securities Act of 1933, as amended;




(m)
“Surviving Company” means Renewal following the merger with the Acquirer;




(n)
“Renewal Accounts Payable and Liabilities” means all accounts payable and
liabilities of Renewal, due and owing or otherwise constituting a binding
obligation of Renewal (other than a Renewal Material Contract) as of December
31, 2006;




(o)
“Renewal Accounts Receivable” means all accounts receivable and other amounts
owing to Renewal, as of December 31, 2006;




(p)
“Renewal Assets” means all the property and assets of the Renewal Business of
every kind and description wherever situated including, without limitation,
Renewal Equipment, Renewal Inventory, Renewal Material Contracts, Renewal
Accounts Receivable, Renewal Cash, Renewal Intangible Assets and Renewal
Goodwill, and all credit cards, charge cards and banking cards issued to
Renewal;




(q)
“Renewal Bank Accounts” means all of the bank accounts, lock boxes and safety
deposit boxes of Renewal or relating to the Renewal Business;




(r)
“Renewal Business” means all aspects of the business conducted by Renewal;




(s)
“Renewal Cash” means all cash on hand or on deposit to the credit of Renewal on
the Closing Date, subject to reduction pursuant to Section 7.1(f) below;

 

--------------------------------------------------------------------------------





(t)
“Renewal Debt to Related Parties” means the debts owed by Renewal to any of the
Renewal Shareholders or to any family member thereof, or to any affiliate,
director or officer of Renewal or the Renewal Shareholders;




(u)
“Renewal Equipment” means all machinery, equipment, furniture, and furnishings
used in the Renewal Business;




(v)
“Renewal Financial Statements” means collectively, the auditedfinancial
statements of Renewal for the period ended December 31, 2006, which shall be
delivered at Closing, all of which will be prepared in accordance with United
States generally accepted accounting principles and the requirements of Item 310
of Regulation SB as promulgated by the Securities and Exchange Commission;




(w)
“Renewal Goodwill” means the goodwill of the Renewal Business together with the
exclusive right of Tech Lab to represent itself as carrying on the Renewal
Business in succession of Renewal subject to the terms hereof, and the right to
use any words indicating that the Renewal Business is so carried on including
the right to use the name "Renewal Fuels” or any variation thereof as part of
the name of or in connection with the Renewal Business or any part thereof
carried on or to be carried on by Renewal, the right to all corporate, operating
and trade names associated with the Renewal Business, or any variations of such
names as part of or in connection with the Renewal Business, all telephone
listings and telephone advertising contracts, all lists of customers, books and
records and other information relating to the Renewal Business, all necessary
licenses and authorizations and any other rights used in connection with the
Renewal Business;




(x)
“Renewal Insurance Policies” means the public liability insurance and insurance
against loss or damage to Renewal Assets and the Renewal Business;




(y)
“Renewal Intangible Assets” means all of the intangible assets of Renewal,
including, without limitation, Renewal Goodwill, all trademarks, logos,
copyrights, designs, and other intellectual and industrial property of Renewal;




(z)
“Renewal Inventory” means all inventory and supplies of the Renewal Business as
of December 31, 2006 as increased or decreased in the ordinary course of
business;




(aa)
“Renewal Material Contracts” means the burden and benefit of and the right,
title and interest of Renewal in, to and under all trade and non-trade
contracts, engagements or commitments, whether written or oral, to which Renewal
is entitled in connection with the Renewal Business under which Renewal is
obligated to pay or entitled to receive the sum of Ten Thousand Dollars
($10,000) or more annually including, without limitation, any pension plans,
profit sharing plans, bonus plans, loan agreements, security agreements,
indemnities and guarantees, any agreements with employees, lessees, licensees,
managers, accountants, suppliers, agents, distributors, officers, directors,
attorneys or others which cannot be terminated without liability on not more
than one month's notice; and




(bb)
“Renewal Shares” means all of the issued and outstanding shares of Renewal's
equity stock;




(cc)
“Tech Lab Business” means all aspects of any business conducted by Tech Lab and
its subsidiaries;




(dd)
“Tech Lab Common Shares” means the shares of common stock in the capital of Tech
Lab;




(ee)
“Tech Lab Preferred Shares” means the shares of Tech Labs series A preferred
stock; and.




(ff)
“Tech Lab Financial Statements” means, collectively, the audited consolidated
financial statements of Tech Lab for the two fiscal years ended December 31,
2005 and 2006.

 

--------------------------------------------------------------------------------


 
Any other terms defined within the text of this Agreement will have the meanings
so ascribed to them.


Captions and Section Numbers


1.2 The headings and section references in this Agreement are for convenience of
reference only and do not form a part of this Agreement and are not intended to
interpret, define or limit the scope, extent or intent of this Agreement or any
provision hereof.


Section References and Schedules


1.3 Any reference to a particular “Article”, “section”, “paragraph”, “clause” or
other subdivision is to the particular Article, section, clause or other
subdivision of this Agreement and any reference to a Schedule by letter will
mean the appropriate Schedule attached to this Agreement and by such reference
the appropriate Schedule is incorporated into and made part of this Agreement.


Severability of Clauses


1.4 If any part of this Agreement is declared or held to be invalid for any
reason, such invalidity will not affect the validity of the remainder which will
continue in full force and effect and be construed as if this Agreement had been
executed without the invalid portion, and it is hereby declared the intention of
the parties that this Agreement would have been executed without reference to
any portion which may, for any reason, be hereafter declared or held to be
invalid.


ARTICLE 2
THE MERGER


The Merger


2.1 At Closing, the Acquirer shall be merged with and into Renewal pursuant to
this Agreement and the separate corporate existence of the Acquirer shall cease
and Renewal, as it exists from and after the Closing, shall be the Surviving
Company.


Effect of the Merger


2.2 The Merger shall have the effect provided therefore by the DGCL. Without
limiting the generality of the foregoing, and subject thereto, at Closing (i)
all the rights, privileges, immunities, powers and franchises, of a public as
well as of a private nature, and all property, real, personal and mixed, and all
debts due on whatever account, including without limitation subscriptions to
shares, and all other choices in action, and all and every other interest of or
belonging to or due to Renewal or the Acquirer, as a group, subject to the terms
hereof, shall be taken and deemed to be transferred to, and vested in, the
Surviving Company without further act or deed; and all property, rights and
privileges, immunities, powers and franchises and all and every other interest
shall be thereafter as effectually the property of the Surviving Company, as
they were of Renewal and the Acquirer, as a group, and (ii) all debts,
liabilities, duties and obligations of Renewal and the Acquirer, as a group,
subject to the terms hereof, shall become the debts, liabilities and duties of
the Surviving Company and the Surviving Company shall thenceforth be responsible
and liable for all debts, liabilities, duties and obligations of Renewal and the
Acquirer, as a group, and neither the rights of creditors nor any liens upon the
property of Renewal or the Acquirer, as a group, shall be impaired by the
Merger, and may be enforced against the Surviving Company.
 

--------------------------------------------------------------------------------


 
Articles of Incorporation; Bylaws; Directors and Officers


2.3 The Articles of Incorporation of the Surviving Company from and after the
Closing shall be the Articles of Incorporation of Renewal as in effect
immediately prior to the Closing until thereafter amended in accordance with the
provisions therein and as provided by the applicable provisions of the DGCL. The
Bylaws of the Surviving Company from and after the Closing shall be the Bylaws
of Renewal as in effect immediately prior to the Closing, continuing until
thereafter amended in accordance with their terms, the Articles of Incorporation
of the Surviving Company and as provided by the DGCL. The sole director of the
Acquirer at the Effective Time shall be the sole director of the Surviving
Company.


Conversion of Securities


2.4 At the Effective Time, by virtue of the Merger and without any action on the
part of the Acquirer, Renewal or the Renewal Shareholders, the shares of capital
stock of each of Renewal and the Acquirer shall be converted as follows:



(a)
Capital Stock of the Acquirer. Each issued and outstanding share of the
Acquirer's capital stock shall continue to be issued and outstanding and shall
be converted into one share of validly issued, fully paid, and non-assessable
common stock of the Surviving Company. Each stock certificate of the Acquirer
evidencing ownership of any such shares shall continue to evidence ownership of
such shares of capital stock of the Surviving Company.




(b)
Conversion of Renewal Shares. Each Renewal Share that is issued and outstanding
at the Effective Time shall automatically be cancelled and extinguished and
converted, without any action on the part of the holder thereof, into the right
to receive at the time and in the amounts described in this Agreement an amount
of Acquisition Shares equal to the number of Acquisition Shares divided by the
number of the Renewal Shares outstanding immediately prior to Closing. All such
Renewal Shares, when so converted, shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate representing any such shares shall cease to have any rights
with respect thereto, except the right to receive the Acquisition Shares paid in
consideration therefor upon the surrender of such certificate in accordance with
this Agreement.



ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF TECH LAB


Representations and Warranties


3.1 Tech Lab and the Acquirer jointly and severally represent and warrant in all
material respects to Renewal, with the intent that Renewal will rely thereon in
entering into this Agreement and in approving and completing the transactions
contemplated hereby, that:


Tech Lab - Corporate Status and Capacity



(a)
Incorporation. Tech Lab is a corporation duly incorporated and validly existing
under the laws of the State of New Jersey, and is in good standing with the
office of the Secretary of State for the State of New Jersey;




(b)
Carrying on Business. Tech Lab currently does not carry on any material business
activity in any jurisdiction. The nature of the Tech Lab Business does not
require Tech Lab to register or otherwise be qualified to carry on business in
any jurisdiction ;

 

(c)
Corporate Capacity. Tech Lab has the corporate power, capacity and authority to
own its assets and to enter into and complete this Agreement;

 

--------------------------------------------------------------------------------


 

(d)
Reporting Status; Listing. Tech Lab’s common stock is registered under Section
12(b) or 12(g) of the Exchange Act and Tech Lab is required to file current
reports with the Commission pursuant to section 13(a) of the Exchange Act. The
Tech Lab Common Shares are quoted on the OTC Bulletin Board under the symbol
“TLBT”;




(e)
SEC Reports. Tech Lab has filed all SEC Reports with the Commission under the
Exchange Act. The SEC Reports, at the time filed, complied as to form in all
material respects with the requirements of the Exchange Act. None of the SEC
Reports, including without limitation any financial statements or schedules
included therein, contains any untrue statements of a material fact or omits to
state a material fact necessary in order to make the statements made, in light
of the circumstances under which they were made, not misleading;



Acquirer - Corporate Status and Capacity



(f)
Incorporation. The Acquirer is a corporation duly incorporated and validly
existing under the laws of the State of Delaware, and is in good standing with
the office of the Secretary of State for the State of Delaware;




(g)
Carrying on Business. Other than corporate formation and organization, the
Acquirer has not carried on business activities to date.




(h)
Corporate Capacity. The Acquirer has the corporate power, capacity and authority
to enter into and complete this Agreement;



Tech Lab - Capitalization



(i)
Authorized Capital. The authorized capital of Tech Lab consists of 3,000,000,000
Tech Lab Common Shares, $0.01 par value, 343,610 shares of Tech Labs Preferred
Stock, $.01 par value, and 19,656,390 shares of preferred stock, $0.01 par
value, of which 10,100,201 Tech Lab Common Shares are presently issued and
outstanding;




(j)
No Option. Except as set forth in the SEC Reports, no person, firm or
corporation has any agreement or option or any right capable of becoming an
agreement or option for the acquisition of Tech Lab Common Shares or for the
purchase, subscription or issuance of any of the unissued shares in the capital
of Tech Lab;



Acquirer - Capitalization



(k)
Authorized Capital. The authorized capital of the Acquirer consists of 200
shares of common stock, of which 200 shares of common stock are presently issued
and outstanding and which are owned by Tech Lab;




(l)
No Option. No person, firm or corporation has any agreement or option or any
right capable of becoming an agreement or option for the acquisition of any
common or preferred shares in Acquirer or for the purchase, subscription or
issuance of any of the unissued shares in the capital of Acquirer;



Tech Lab - Records and Financial Statements



(m)
Charter Documents. The charter documents of Tech Lab and the Acquirer have not
been altered since the incorporation of each, respectively, except as filed in
the record books of Tech Lab or the Acquirer, as the case may be;




(n)
Corporate Minute Books. Tech Lab and its subsidiaries are not in violation or
breach of, or in default with respect to, any term of their respective
Certificates of Incorporation (or other charter documents) or by-laws;

 

--------------------------------------------------------------------------------


 

(o)
Tech Lab Financial Statements. The Tech Lab Financial Statements present fairly,
in all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of Tech Lab, on a consolidated basis, as of the
respective dates thereof, and the results of operations and changes in financial
position of Tech Lab during the periods covered thereby, in all material
respects and have been prepared in accordance with generally accepted accounting
principles consistently applied throughout the periods indicated;




(p)
Tech Lab Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of Tech Lab or its subsidiaries which are not reflected
in the Tech Lab Financial Statements except those incurred in the ordinary
course of business since the date of the Tech Lab Financial Statements, and
neither Tech Lab nor its subsidiaries have guaranteed or agreed to guarantee any
debt, liability or other obligation of any person, firm or corporation;




(q)
Tech Lab Accounts Receivable. All the accounts receivable of Tech Lab result
from bona fide business transactions and services actually rendered without, to
the knowledge and belief of Tech Lab, any claim by the obligor for set-off or
counterclaim;




(r)
No Debt to Related Parties. Neither Tech Lab nor its subsidiaries are, and on
Closing will not be, materially indebted to any affiliate, director or officer
of Tech Lab except for accounts payable on account of bona fide business
transactions of Tech Lab incurred in the normal course of the Tech Lab Business,
including employment agreements, none of which are more than thirty (30) days in
arrears;




(s)
No Related Party Debt to Tech Lab. No director or officer or affiliate of Tech
Lab is now indebted to or under any financial obligation to Tech Lab or its
subsidiaries on any account whatsoever, except for advances on account of travel
and other expenses not exceeding Five Thousand Dollars ($5,000) in total;




(t)
No Dividends. No dividends or other distributions on any shares in the capital
of Tech Lab have been made, declared or authorized since the date of the Tech
Lab Financial Statements;




(u)
No Payments. No payments of any kind have been made or authorized since the date
of the Tech Lab Financial Statements to or on behalf of officers, directors,
shareholders or employees of Tech Lab or its subsidiaries or under any
management agreements with Tech Lab or its subsidiaries, except payments made in
the ordinary course of business and at the regular rates of salary or other
remuneration payable to them;




(v)
No Pension Plans. There are no pension, profit sharing, group insurance or
similar plans or other deferred compensation plans affecting Tech Lab or its
subsidiaries;




(w)
No Adverse Events. Since December 31, 2006,




(i)
there has not been any material adverse change in the properties, results of
operations, financial position or condition (financial or otherwise) of Tech
Lab, its subsidiaries, its assets or liabilities or any damage, loss or other
change in circumstances materially affecting Tech Lab, the Tech Lab Business or
Tech Lab’ right to carry on the Tech Lab Business, other than non-material
changes in the ordinary course of business,




(ii)
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Tech Lab, its
subsidiaries, or the Tech Lab Business,




(iii)
there has not been any material increase in the compensation payable or to
become payable by Tech Lab to any of Tech Lab’ officers, employees or agents or
any bonus, payment or arrangement made to or with any of them,




(iv)
the Tech Lab Business has been and continues to be carried on in the ordinary
course,

 

--------------------------------------------------------------------------------


 

(v)
Tech Lab has not waived or surrendered any right of material value,




(vi)
Neither Tech Lab nor its subsidiaries have discharged, satisfied or paid any
lien or encumbrance or obligation or liability other than current liabilities in
the ordinary course of business, except for the settlement of litigation with
Stursberg & Veith; and




(vii)
no capital expenditures in excess of Ten Thousand Dollars ($10,000) individually
or Thirty Thousand Dollars ($30,000) in total have been authorized or made by
Tech Lab.



Tech Lab - Income Tax Matters



(x)
Tax Returns. All tax returns and reports of Tech Lab and its subsidiaries
required by law to be filed have been filed and are true, complete and correct,
and any taxes payable in accordance with any return filed by Tech Lab and its
subsidiaries or in accordance with any notice of assessment or reassessment
issued by any taxing authority have been so paid;




(y)
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Tech Lab or its subsidiaries. Tech Lab is
not aware of any contingent tax liabilities or any grounds which would prompt a
reassessment including aggressive treatment of income and expenses in filing
earlier tax returns;



Tech Lab - Applicable Laws and Legal Matters



(z)
Licenses. Tech Lab and its subsidiaries hold all licenses and permits as may be
requisite for carrying on the Tech Lab Business in the manner in which it has
heretofore been carried on, which licenses and permits have been maintained and
continue to be in good standing except where the failure to obtain or maintain
such licenses or permits would not have a material adverse effect on the Tech
Lab Business;




(aa)
Applicable Laws. Neither Tech Lab nor its subsidiaries have been charged with or
received notice of breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which they are subject or which apply to them the
violation of which would have a material adverse effect on the Tech Lab
Business, and to Tech Lab’ knowledge, neither Tech Lab nor its subsidiaries are
in breach of any laws, ordinances, statutes, regulations, bylaws, orders or
decrees the contravention of which would result in a material adverse impact on
the Tech Lab Business;




(bb)
Pending or Threatened Litigation. Except as set forth in the SEC Reports, there
is no material litigation or administrative or governmental proceeding pending
or threatened against or relating to Tech Lab, its subsidiaries, or the Tech Lab
Business nor does Tech Lab have any knowledge of any act or omission of Tech Lab
or its subsidiaries that would form any material basis for any such action or
proceeding;




(cc)
No Bankruptcy. Neither Tech Lab nor its subsidiaries have made any voluntary
assignment or proposal under applicable laws relating to insolvency and
bankruptcy and no bankruptcy petition has been filed or presented against Tech
Lab or its subsidiaries and no order has been made or a resolution passed for
the winding-up, dissolution or liquidation of Tech Lab or its subsidiaries;




(dd)
Labor Matters. Neither Tech Lab nor its subsidiaries are party to any collective
agreement relating to the Tech Lab Business with any labor union or other
association of employees and no part of the Tech Lab Business has been certified
as a unit appropriate for collective bargaining or, to the knowledge of Tech
Lab, has made any attempt in that regard;

 

(ee)
Finder's Fees. Neither Tech Lab nor its subsidiaries are party to any agreement
which provides for the payment of finder's fees, brokerage fees, commissions or
other fees or amounts which are or may become payable to any third party in
connection with the execution and delivery of this Agreement and the
transactions contemplated herein;

 

--------------------------------------------------------------------------------


 
Execution and Performance of Agreement



(ff)
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Tech Lab and
the Acquirer;




(gg)
No Violation or Breach. The execution and performance of this Agreement will
not:




(i)
violate the charter documents of Tech Lab or the Acquirer or result in any
breach of, or default under, any loan agreement, mortgage, deed of trust, or any
other agreement to which Tech Lab or its subsidiaries are party,




(ii)
give any person any right to terminate or cancel any agreement or any right or
rights enjoyed by Tech Lab or its subsidiaries,




(iii)
result in any alteration of Tech Lab’ or its subsidiaries’ obligations under any
agreement to which Tech Lab or its subsidiaries are party,




(iv)
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the assets of
Tech Lab,




(v)
result in the imposition of any tax liability to Tech Lab or its subsidiaries
relating to the assets of Tech Lab, or




(vi)
violate any court order or decree to which either Tech Lab or its subsidiaries
is subject;



The Tech Lab Business



(hh)
Maintenance of Business. Since the date of the Tech Lab Financial Statements,
Tech Lab and its subsidiaries have not entered into any material agreement or
commitment except in the ordinary course and except as disclosed herein or in
the Tech Lab SEC Reports;




(ii)
Subsidiaries. Except for the Acquirer, Tech Lab does not own any subsidiaries
and does not otherwise own, directly or indirectly, any shares or interest in
any other corporation, partnership, joint venture or firm;



Tech Lab - Acquisition Shares



(jj)
Acquisition Shares. The Acquisition Shares when delivered to the holders of
Renewal Shares pursuant to the Merger shall be validly issued and outstanding as
fully paid and non-assessable shares and the Acquisition Shares shall be
transferable upon the books of Tech Lab, in all cases subject to the provisions
and restrictions of all applicable securities laws; and




(kk)
Securities Law Compliance. Except as set forth in the SEC Reports, Tech Lab has
not issued any shares of its common stock (or securities convertible into or
exercisable for shares of common stock). Neither Tech Lab nor any person acting
on its behalf has taken or will take any action (including, without limitation,
any offering of any securities of Tech Lab under circumstances which would
require the integration of such offering with the offering of the Acquisition
Shares issued to the Renewal Shareholders) which subject the issuance or sale of
such shares to the Renewal Shareholders to the registration requirements of
Section 5 of the Securities Act.



Non-Merger and Survival


3.2 The representations and warranties of Tech Lab and the Acquirer contained
herein are true and correct as of the date of this Agreement and will be true at
and as of Closing in all material respects as though such representations and
warranties were made as of such time. Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by the Renewal Shareholders, the
representations and warranties of Tech Lab shall survive the Closing for a
period of two (2) years.
 

--------------------------------------------------------------------------------


 
Indemnity


3.3 Tech Lab shall defend, indemnify and save harmless the Renewal Shareholders
from and against any and all claims, demands, actions, suits, proceedings,
assessments, judgments, damages, costs, losses and expenses, including any
payment made in good faith in settlement of any claim (subject to the right of
Tech Lab to defend any such claim), resulting from the breach by it of any
representation or warranty made under this Agreement or from any
misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished by Tech Lab and/or the Acquirer to the Renewal
Shareholders hereunder provided that each individual claim or series of related
claims exceeds Five Thousand Dollars ($5,000).
 
ARTICLE 4
COVENANTS OF TECH LAB


Covenants


4.1 Tech Lab covenants and agrees with Renewal that Tech Lab will:



(a)
Conduct of Business. Until the Closing, conduct its business diligently and in
the ordinary course consistent with the manner in which it generally has been
operated up to the date of execution of this Agreement;




(b)
Access. Until the Closing, give the Renewal Shareholders and their
representatives full access to all of the properties, books, contracts,
commitments and records of Tech Lab, and furnish to the Renewal Shareholders and
their representatives all such information as they may reasonably request;




(c)
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger;




(d)
Public Information. Make and keep public information available, as those terms
are understood and defined in Rule 144; and




(e)
SEC Filings. File with the Commission in a timely manner, all reports and other
documents required of Tech Lab under either the Securities Act or the Exchange
Act.



Authorization


4.2   Tech Lab hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting Tech Lab and its subsidiaries to release any and
all information in their possession respecting Tech Lab and its subsidiaries to
Renewal. Tech Lab shall promptly execute and deliver to Renewal any and all
consents to the release of information and specific authorizations which Renewal
reasonably requires to gain access to any and all such information.


Reports Under the Exchange Act


4.3   With a view to making available to the Renewal Shareholders the benefits
of Rule 144 promulgated under the Securities Act or any other similar rule or
regulation of the Commission that may at any time permit the Renewal
Shareholders to sell securities of Tech Lab to the public without registration
and without imposing restrictions arising under the federal securities laws on
the purchases thereof (“Rule 144”), and provided that the one year holding
period imposed by paragraph d of Rule 144 has been met, Tech Lab agrees to
furnish to each Renewal Shareholder, so long as such Renewal Shareholder owns
Tech Lab Common Shares, promptly upon request, (i) a written statement by Tech
Lab that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of Tech Lab and such other reports and documents so filed by
Tech Lab, and (iii) such other information as may be reasonably requested to
permit the Renewal Shareholders to sell such securities pursuant to Rule 144
without registration.
 

--------------------------------------------------------------------------------




Survival


4.4 The covenants set forth in this Article shall survive the Closing for the
benefit of the Renewal Shareholders.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF
RENEWAL


Representations and Warranties


5.1 Renewal represents and warrants in all material respects to Tech Lab, with
the intent that it will rely thereon in entering into this Agreement and in
approving and completing the transactions contemplated hereby, that:


Renewal - Corporate Status and Capacity



(a)
Incorporation. Renewal is a corporation duly incorporated and validly existing
under the laws of the State of Delaware, and is in good standing with the office
of the Secretary of State for the State of Delaware;




(b)
Carrying on Business. Renewal carries on business primarily in the State of
Nevada and does not carry on any material business activity in any other
jurisdiction. The nature of the Renewal Business does not require Renewal to
register or otherwise be qualified to carry on business in any other
jurisdiction;




(c)
Corporate Capacity. Renewal has the corporate power, capacity and authority to
own the Renewal Assets and to carry on the Renewal Business and Renewal has the
corporate power, capacity and authority to enter into and complete this
Agreement;



Renewal - Capitalization



(d)
Authorized Capital. The authorized capital of Renewal consists of 5,800,000
shares of common stock, $0.01 par value per share;




(e)
Ownership of Renewal Shares. The issued and outstanding share capital of Renewal
will on Closing consist of 5,727,979 common shares (being the Renewal Shares),
which shares on Closing shall be validly issued and outstanding as fully paid
and non-assessable shares. The Renewal Shareholders will be at Closing the
registered and beneficial owner of the Renewal Shares. The Renewal Shares owned
by the Renewal Shareholders will on Closing be free and clear of any and all
liens, charges, pledges, encumbrances, restrictions on transfer and adverse
claims whatsoever not created by or through Tech Lab and/or the Acquirer;




(f)
No Option. No person, firm or corporation has any agreement, option, warrant,
preemptive right or any other right capable of becoming an agreement or option
for the acquisition of Renewal Shares held by the Renewal Shareholders or for
the purchase, subscription or issuance of any of the unissued shares in the
capital of Renewal;

 

--------------------------------------------------------------------------------


 

(g)
No Restrictions. There are no restrictions on the transfer, sale or other
disposition of Renewal Shares contained in the charter documents of Renewal or
under any agreement;



Renewal - Records and Financial Statements



(h)
Charter Documents. The charter documents of Renewal have not been altered since
its incorporation date, except as filed in the record books of Renewal;




(i)
Corporate Minute Books. The corporate minute books of Renewal are complete and
each of the minutes contained therein accurately reflect the actions that were
taken at a duly called and held meeting or by consent without a meeting. All
actions by Renewal which required director or shareholder approval are reflected
on the corporate minute books of Renewal. Renewal is not in violation or breach
of, or in default with respect to, any term of its Articles of Incorporation (or
other charter documents) or by-laws;

 

(j)
Renewal Financial Statements. The Renewal Financial Statements present fairly,
in all material respects, the assets and liabilities (whether accrued, absolute,
contingent or otherwise) of Renewal as of the respective dates thereof, and the
results of operations and changes in financial position of Renewal during the
periods covered thereby, and will be prepared in accordance with generally
accepted accounting principles consistently applied throughout the periods
indicated;

 

(k)
Renewal Accounts Payable and Liabilities. There are no material liabilities,
contingent or otherwise, of Renewal which are not reflected in the Renewal
Financial Statements except those incurred in the ordinary course of business
since the date of the Renewal Financial Statements, and Renewal has not
guaranteed or agreed to guarantee any debt, liability or other obligation of any
person, firm or corporation;




(l)
Renewal Accounts Receivable. All Renewal Accounts Receivable result from bona
fide business transactions and services actually rendered without, to the
knowledge and belief of Renewal, any claim by the obligor for set-off or
counterclaim;




(m)
No Debt to Related Parties. Renewal is not, and on Closing will not be,
materially indebted to the Renewal Shareholders nor to any family member
thereof, nor to any affiliate, director or officer of Renewal or the Renewal
Shareholders except accounts payable on account of bona fide business
transactions of Renewal incurred in normal course of Renewal Business;




(n)
No Related Party Debt to Renewal. Neither the Renewal Shareholders nor any
director, officer or affiliate of Renewal are now indebted to or under any
financial obligation to Renewal on any account whatsoever, except for advances
on account of travel and other expenses not exceeding Five Thousand Dollars
($5,000) in total;




(o)
No Dividends. No dividends or other distributions on any shares in the capital
of Renewal have been made, declared or authorized since the date of the Renewal
Financial Statements;




(p)
No Payments. No payments of any kind have been made or authorized since the date
of the Renewal Financial Statements to or on behalf of the Renewal Shareholders
or to or on behalf of officers, directors, shareholders or employees of Renewal,
except payments made in the ordinary course of business and at the regular rates
of salary or other remuneration payable to them;




(q)
No Pension Plans. Except as otherwise disclosed, there are no pension, profit
sharing, group insurance or similar plans or other deferred compensation plans
affecting Renewal;




(r)
No Adverse Events. Since the date of the Renewal Financial Statements:




(i)
there has not been any material adverse change in the properties, results of
operations, financial position or condition of Renewal, its liabilities or the
Renewal Assets or any damage, loss or other change in circumstances materially
affecting Renewal, the Renewal Business or the Renewal Assets or Renewal’s right
to carry on the Renewal Business, other than changes in the ordinary course of
business,

 

--------------------------------------------------------------------------------


 

(ii)
there has not been any damage, destruction, loss or other event (whether or not
covered by insurance) materially and adversely affecting Renewal, the Renewal
Business or the Renewal Assets,




(iii)
there has not been any material increase in the compensation payable or to
become payable by Renewal to the Renewal Shareholders or to any of Renewal's
officers, employees or agents or any bonus, payment or arrangement made to or
with any of them except in the ordinary course, or as required by written
agreement;




(iv)
the Renewal Business has been and continues to be carried on in the ordinary
course,




(v)
Renewal has not waived or surrendered any right of material value,




(vi)
Renewal has not discharged or satisfied or paid any lien or encumbrance or
obligation or liability other than current liabilities in the ordinary course of
business, and




(vii)
no capital expenditures in excess of Ten Thousand Dollars ($10,000) individually
or Thirty Thousand Dollars ($30,000) in total have been authorized or made;



Renewal - Income Tax Matters



(s)
Tax Returns. All tax returns and reports of Renewal required by law to be filed
have been filed and to the best of Renewal’s knowledge and belief are true,
complete and correct, and any taxes payable in accordance with any return filed
by Renewal or in accordance with any notice of assessment or reassessment issued
by any taxing authority have been so paid;




(t)
Current Taxes. Adequate provisions have been made for taxes payable for the
current period for which tax returns are not yet required to be filed and there
are no agreements, waivers, or other arrangements providing for an extension of
time with respect to the filing of any tax return by, or payment of, any tax,
governmental charge or deficiency by Renewal. Renewal is not aware of any
contingent tax liabilities or any grounds which would prompt a reassessment
including aggressive treatment of income and expenses in filing earlier tax
returns;



Renewal - Applicable Laws and Legal Matters



(u)
Licenses. Renewal holds all licenses and permits as may be requisite for
carrying on the Renewal Business in the manner in which it has heretofore been
carried on, which licenses and permits have been maintained and continue to be
in good standing except where the failure to obtain or maintain such licenses or
permits would not have a material adverse effect on the Renewal Business;




(v)
Applicable Laws. Renewal has not been charged with or received notice of breach
of any laws, ordinances, statutes, regulations, by-laws, orders or decrees to
which it is subject or which applies to it the violation of which would have a
material adverse effect on the Renewal Business, and, to Renewal’s knowledge and
belief, Renewal is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees the contravention of which would result in a material
adverse impact on the Renewal Business;




(w)
Pending or Threatened Litigation. There is no material litigation or
administrative or governmental proceeding pending or threatened against or
relating to Renewal, the Renewal Business, or any of the Renewal Assets, nor
does Renewal have any knowledge of any deliberate act or omission of Renewal
that would form any material basis for any such action or proceeding;

 

--------------------------------------------------------------------------------


 

(x)
No Bankruptcy. Renewal has not made any voluntary assignment or proposal under
applicable laws relating to insolvency and bankruptcy and no bankruptcy petition
has been filed or presented against Renewal and no order has been made or a
resolution passed for the winding-up, dissolution or liquidation of Renewal;




(y)
Labor Matters. Renewal is not a party to any collective agreement relating to
the Renewal Business with any labor union or other association of employees and
no part of the Renewal Business has been certified as a unit appropriate for
collective bargaining or, to the knowledge of Renewal, has made any attempt in
that regard and Renewal has no reason to believe that any current employees will
leave Renewal's employ as a result of this Merger;




(z)
Finder's Fees. Renewal is not a party to any agreement which provides for the
payment of finder's fees, brokerage fees, commissions or other fees or amounts
which are or may become payable to any third party in connection with the
execution and delivery of this Agreement and the transactions contemplated
herein;



Execution and Performance of Agreement



(aa)
Authorization and Enforceability. The execution and delivery of this Agreement,
and the completion of the transactions contemplated hereby, have been duly and
validly authorized by all necessary corporate action on the part of Renewal and
the Renewal Shareholders;




(bb)
No Violation or Breach. The execution and performance of this Agreement will not




(i)
violate the charter documents of Renewal or result in any breach of, or default
under, any loan agreement, mortgage, deed of trust, or any other agreement to
which Renewal is a party,




(ii)
give any person any right to terminate or cancel any agreement including,
without limitation, Renewal Material Contracts, or any right or rights enjoyed
by Renewal,




(iii)
result in any material alteration of Renewal's obligations under any agreement
to which Renewal is a party including, without limitation, the Renewal Material
Contracts,




(iv)
result in the creation or imposition of any lien, encumbrance or restriction of
any nature whatsoever in favor of a third party upon or against the Renewal
Assets,




(v)
result in the imposition of any tax liability to Renewal relating to Renewal
Assets or the Renewal Shares, or




(vi)
violate any court order or decree to which Renewal is subject;



Renewal Assets - Ownership and Condition



(cc)
Business Assets. The Renewal Assets comprise all of the property and assets of
the Renewal Business, and neither the Renewal Shareholders nor any other person,
firm or corporation owns any assets used by Renewal in operating the Renewal
Business, whether under a lease, rental agreement or other arrangement;




(dd)
Title. Renewal is the legal and beneficial owner of the Renewal Assets, free and
clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever;




(ee)
No Option. No person, firm or corporation has any agreement or option or a right
capable of becoming an agreement for the purchase of any of the Renewal Assets;




(ff)
Renewal Insurance Policies. Renewal maintains the public liability insurance and
insurance against loss or damage to the Renewal Assets and the Renewal Business;

 

--------------------------------------------------------------------------------


 

(gg)
Renewal Material Contracts. The Renewal Material Contracts constitute all of the
material contracts of Renewal;




(hh)
No Default. There has not been any default in any material obligation of Renewal
or any other party to be performed under any of Renewal Material Contracts, each
of which is in good standing and in full force and effect and unamended, and
Renewal is not aware of any default in the obligations of any other party to any
of the Renewal Material Contracts, except with respect to the previously due
promissory note payable to Biodiesel Solutions, Inc.;




(ii)
No Compensation on Termination. To the best of the Renewal Shareholders’
knowledge, there are no agreements, commitments or understandings relating to
severance pay or separation allowances on termination of employment of any
employee of Renewal. Renewal is not obliged to pay benefits or share profits
with any employee after termination of employment except as required by law;



Renewal Assets - Renewal Equipment



(jj)
Renewal Equipment. The Renewal Equipment has been maintained in a manner
consistent with that of a reasonably prudent owner and such equipment is in good
working condition, reasonable wear and tear excepted;



Renewal Assets - Renewal Goodwill and Other Assets



(kk)
Renewal Goodwill. Renewal carries on the Renewal Business only under the name
"Renewal Fuels, Inc.” and variations thereof and under no other business or
trade names. Renewal does not have any knowledge of any infringement by Renewal
of any patent, trademark, copyright or trade secret;



The Business of Renewal



(ll)
Maintenance of Business. Since the date of the Renewal Financial Statements, the
Renewal Business has been carried on in the ordinary course and Renewal has not
entered into any material agreement or commitment except in the ordinary course;
and




(mm)
Subsidiaries. Renewal does not have any subsidiaries and does not otherwise own,
directly or indirectly, any shares or interest in any other corporation,
partnership, joint venture or firm.



Non-Merger and Survival


5.2 The representations and warranties of Renewal contained herein will be true
at and as of Closing in all material respects as though such representations and
warranties were made as of such time. Notwithstanding the completion of the
transactions contemplated hereby, the waiver of any condition contained herein
(unless such waiver expressly releases a party from any such representation or
warranty) or any investigation made by Tech Lab, the representations and
warranties of Renewal shall survive the Closing for a period of two (2) years.


Indemnity


5.3 Renewal agrees to indemnify and save harmless Tech Lab from and against any
and all claims, demands, actions, suits, proceedings, assessments, judgments,
damages, costs, losses and expenses, including any payment made in good faith in
settlement of any claim (subject to the right of Renewal to defend any such
claim), resulting from the breach by any of them of any representation or
warranty of such party made under this Agreement or from any misrepresentation
in or omission from any certificate or other instrument furnished or to be
furnished by Renewal to Tech Lab hereunder provided that each individual claim
or series of related claims exceeds Five Thousand Dollars ($5,000). Legal fees
and other costs of defending and prosecuting this action shall be borne by
Renewal. To the extent Renewal prevails in this action, the recovery shall be
applied first to reimburse Renewal for expenses incurred in such action, and any
remaining balance shall be split between Renewal and the Renewal Shareholders.



--------------------------------------------------------------------------------




ARTICLE 6
COVENANTS OF RENEWAL
 
Covenants


6.1 Renewal covenants and agrees with Tech Lab that it will:



(a)
Conduct of Business. Until the Closing, conduct the Renewal Business diligently
and in the ordinary course consistent with the manner in which the Renewal
Business generally has been operated up to the date of execution of this
Agreement;




(b)
Preservation of Business. Until the Closing, use their best efforts to preserve
the Renewal Business and the Renewal Assets and, without limitation, preserve
for Tech Lab Renewal’s relationships with their suppliers, customers and others
having business relations with them;




(c)
Access. Until the Closing, give Tech Lab and its representatives full access to
all of the properties, books, contracts, commitments and records of Renewal
relating to Renewal, the Renewal Business and the Renewal Assets, and furnish to
Tech Lab and its representatives all such information as they may reasonably
request;




(d)
Procure Consents. Until the Closing, take all reasonable steps required to
obtain, prior to Closing, any and all third party consents required to permit
the Merger and to preserve and maintain the Renewal Assets, including the
Renewal Material Contracts, notwithstanding the change in control of Renewal
arising from the Merger; and




(e)
Reporting and Internal Controls. From and after the Effective Time, forthwith
take all required actions to implement internal controls on the business of the
Surviving Company to ensure that the Surviving Company complies with Section
13(b)(2) of the Exchange Act.



Authorization


6.2  Renewal hereby agrees to authorize and direct any and all federal, state,
municipal, foreign and international governments and regulatory authorities
having jurisdiction respecting Renewal to release any and all information in
their possession respecting Renewal to Tech Lab. Renewal shall promptly execute
and deliver to Tech Lab any and all consents to the release of information and
specific authorizations which Tech Lab reasonably require to gain access to any
and all such information.


Survival


6.3  The covenants set forth in this Article shall survive the Closing for the
benefit of Tech Lab.
 
ARTICLE 7
CONDITIONS PRECEDENT


Conditions Precedent in favor of Tech Lab


7.1 Tech Lab’ obligations to carry out the transactions contemplated hereby are
subject to the fulfillment (or waiver by Tech Lab) of each of the following
conditions precedent on or before the Closing:



(a)
all documents or copies of documents required to be executed and delivered to
Tech Lab hereunder will have been so executed and delivered;




(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Renewal or the Renewal Shareholders at or prior to the Closing
will have been complied with or performed;

 

--------------------------------------------------------------------------------


 

(c)
Tech Lab shall have completed its review and inspection of the books and records
of Renewal and shall be reasonably satisfied with same in all material respects;




(d)
title to the Renewal Shares held by the Renewal Shareholders and to the Renewal
Assets will be free and clear of all mortgages, liens, charges, pledges,
security interests, encumbrances or other claims whatsoever not created by or
through Tech Lab and/or the Acquirer;




(e)
the Certificate of Merger shall be executed by Renewal in form acceptable for
filing with the Delaware Secretary of State;




(f)
subject to Article 8 hereof, there will not have occurred:

 

(i)
any material adverse change in the financial position or condition of Renewal,
its liabilities or the Renewal Assets or any damage, loss or other change in
circumstances materially and adversely affecting the Renewal Business or the
Renewal Assets or Renewal's right to carry on the Renewal Business, other than
changes in the ordinary course of business, none of which has been materially
adverse, or




(ii)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Renewal or the Renewal Business (whether or not covered
by insurance) materially and adversely affecting Renewal, the Renewal Business
or the Renewal Assets;




(g)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and




(h)
all representations and warranties of Renewal and the Renewal Shareholders
contained herein shall be true and correct as of the Closing Date.

 
Waiver by Tech Lab


7.2 The conditions precedent set out in the preceding section are inserted for
the exclusive benefit of Tech Lab and any such condition may be waived in whole
or in part by Tech Lab at or prior to Closing by delivering to Renewal and the
Renewal Shareholders a written waiver to that effect signed by Tech Lab. In the
event that the conditions precedent set out in the preceding section are not
satisfied on or before the Closing, Tech Lab shall be released from all
obligations under this Agreement.


Conditions Precedent in Favor of Renewal and the Renewal Shareholders


7.3 The obligations of Renewal and the Renewal Shareholders to carry out the
transactions contemplated hereby are subject to the fulfillment of each of the
following conditions precedent on or before the Closing:



(a)
all documents or copies of documents required to be executed and delivered to
Renewal or the Renewal Shareholders hereunder will have been so executed and
delivered;




(b)
all of the terms, covenants and conditions of this Agreement to be complied with
or performed by Tech Lab or the Acquirer at or prior to the Closing will have
been complied with or performed;




(c)
Renewal shall have completed its review and inspection of the books and records
of Tech Lab and its subsidiaries and shall be reasonably satisfied with same in
all material respects;




(d)
Tech Lab will have delivered the Acquisition Shares to be issued pursuant to the
terms of the Merger to the Renewal Shareholders at the Closing and the
Acquisition Shares will be registered on the books of Tech Lab in the name of
the Renewal Shareholders at the Effective Time;

 

--------------------------------------------------------------------------------


 

(e)
title to the Acquisition Shares will be free and clear of all mortgages, liens,
charges, pledges, security interests, encumbrances or other claims whatsoever;




(f)
the Certificate of Merger shall be executed by the Acquirer in form acceptable
for filing with the Delaware Secretary of State;




(g)
subject to Article 8 hereof, there will not have occurred




(i)
any material adverse change in the financial position or condition of Tech Lab,
its subsidiaries, their assets of liabilities or any damage, loss or other
change in circumstances materially and adversely affecting Tech Lab or the Tech
Lab Business or Tech Lab’ right to carry on the Tech Lab Business, other than
changes in the ordinary course of business, none of which has been materially
adverse, or




(ii)
any damage, destruction, loss or other event, including changes to any laws or
statutes applicable to Tech Lab or the Tech Lab Business (whether or not covered
by insurance) materially and adversely affecting Tech Lab, its subsidiaries or
its assets;




(i)
the transactions contemplated hereby shall have been approved by all other
regulatory authorities having jurisdiction over the subject matter hereof, if
any; and




(j)
all representations and warranties of Tech Lab and the Acquirer contained herein
shall be true and correct as of the Closing Date.

 
Waiver by Renewal and the Renewal Shareholders


7.4 The conditions precedent set out in the preceding section are inserted for
the exclusive benefit of Renewal and the Renewal Shareholders and any such
condition may be waived in whole or in part by Renewal or the Renewal
Shareholders at or prior to the Closing by delivering to Tech Lab a written
waiver to that effect signed by Renewal and the Renewal Shareholders. In the
event that the conditions precedent set out in the preceding section are not
satisfied on or before the Closing Renewal and the Renewal Shareholders shall be
released from all obligations under this Agreement.


Nature of Conditions Precedent


7.5 The conditions precedent set forth in this Article are conditions of
completion of the transactions contemplated by this Agreement and are not
conditions precedent to the existence of a binding agreement. Each party
acknowledges receipt of the sum of $1.00 and other good and valuable
consideration as separate and distinct consideration for agreeing to the
conditions precedent in favor of the other party or parties set forth in this
Article.


Confidentiality


7.6 Notwithstanding any provision herein to the contrary, the parties hereto
agree that the existence and terms of this Agreement are confidential and that
if this Agreement is terminated pursuant to the preceding section the parties
agree to return to one another any and all financial, technical and business
documents delivered to the other party or parties in connection with the
negotiation and execution of this Agreement and shall keep the terms of this
Agreement and all information and documents received from Renewal and Tech Lab
and the contents thereof confidential and not utilize nor reveal or release
same, provided, however, that Tech Lab may be required to issue news releases
regarding the execution and consummation of this Agreement and file a Current
Report on Form 8-K with the Securities and Exchange Commission respecting the
proposed Merger contemplated hereby together with such other documents as are
required to maintain the currency of Tech Lab’ filings with the Securities and
Exchange Commission.
 

--------------------------------------------------------------------------------




ARTICLE 8
RISK


Material Change in the Business of Renewal


8.1 If any material loss or damage to the Renewal Business occurs prior to
Closing and such loss or damage, in Tech Lab' reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, Tech Lab shall,
within two (2) days following any such loss or damage, by notice in writing to
Renewal, at its option, either:



(a)
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or




(b)
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to Tech Lab'
obligations to carry out the transactions contemplated hereby, be vested in
Renewal or otherwise adequately secured to the satisfaction of Tech Lab on or
before the Closing Date.

 
Material Change in the Tech Lab Business


8.2 If any material loss or damage to the Tech Lab Business occurs prior to
Closing and such loss or damage, in Renewal's reasonable opinion, cannot be
substantially repaired or replaced within sixty (60) days, Renewal shall, within
two (2) days following any such loss or damage, by notice in writing to Tech
Lab, at its option, either:



(a)
terminate this Agreement, in which case no party will be under any further
obligation to any other party; or




(b)
elect to complete the Merger and the other transactions contemplated hereby, in
which case the proceeds and the rights to receive the proceeds of all insurance
covering such loss or damage will, as a condition precedent to Renewal's
obligations to carry out the transactions contemplated hereby, be vested in Tech
Lab or otherwise adequately secured to the satisfaction of Renewal on or before
the Closing Date.

 
ARTICLE 9
CLOSING
 
Closing


9.1 The Merger and the other transactions contemplated by this Agreement will be
closed at the Place of Closing in accordance with the closing procedure set out
in this Article.


Documents to be Delivered by Renewal


9.2 On or before the Closing, Renewal and the Renewal Shareholders will deliver
or cause to be delivered to Tech Lab:



(a)
the original or certified copies of the charter documents of Renewal and all
corporate records documents and instruments of Renewal, the corporate seal of
Renewal, if one exists, and all books and accounts of Renewal;




(b)
all reasonable consents or approvals required to be obtained by Renewal for the
purposes of completing the Merger and preserving and maintaining the interests
of Renewal under any and all Renewal Material Contracts and in relation to
Renewal Assets;




(c)
certified copies of such resolutions of the shareholders and directors of
Renewal as are required to be passed to authorize the execution, delivery and
implementation of this Agreement;

 

--------------------------------------------------------------------------------


 

(d)
an acknowledgement from Renewal of the satisfaction of the conditions precedent
set forth in section 7.3 hereof;




(e)
such other documents as Tech Lab may reasonably require to give effect to the
terms and intention of this Agreement.



Documents to be Delivered by Tech Lab


9.3 On or before the Closing, Tech Lab and the Acquirer shall deliver or cause
to be delivered to Renewal and the Renewal Shareholders:



(a)
share certificates representing the Acquisition Shares duly registered in the
names of the Renewal Shareholders;




(b)
certified copies of such resolutions of the directors of Tech Lab and the
Acquirer as are required to be passed to authorize the execution, delivery and
implementation of this Agreement;




(c)
an acknowledgement from Tech Lab of the satisfaction of the conditions precedent
set forth in section 7.1 hereof;




(d)
undated resignation of Donna Silverman as a director of Tech Lab; and




(e)
such other documents as Renewal may reasonably require to give effect to the
terms and intention of this Agreement.



ARTICLE 10
POST-CLOSING MATTERS


General


10.1 Forthwith after the Closing, Tech Lab, Renewal and the Renewal Shareholders
agree to use all their best efforts to:



(a)
file the Certificate of Merger with the Secretary of State of Delaware;




(b)
issue a news release reasonably acceptable to each party reporting the Closing;




(c)
file with the Securities and Exchange Commission a report on Form 14f-1
disclosing the change in control of Tech Lab and, 10 days after such filing,
date and accept the resignation of Donna Silverman as a director of Tech Lab;




(d)
file a Form 8-K with the Securities and Exchange Commission disclosing the terms
of this Agreement which includes audited financial statements of Renewal as well
as pro forma financial information of Renewal and Tech Lab as required by
Regulation SB as promulgated by the Securities and Exchange Commission (all at
no cost to the Renewal Shareholders); and




(e)
file reports on Form 3 (and Form 13D, where applicable) with the Securities and
Exchange Commission disclosing the acquisition of the Acquisition Shares by the
Renewal Shareholders.




(f)
Complete the funding of at least $1,000,000 by Cornell Capital Partners, LP.

 

--------------------------------------------------------------------------------


 
ARTICLE 11
GENERAL PROVISIONS


Arbitration


11.1 The parties hereto shall attempt to resolve any dispute, controversy,
difference or claim arising out of or relating to this Agreement by negotiation
in good faith. If such good negotiation fails to resolve such dispute,
controversy, difference or claim within thirty (30) days after any party
delivers to any other party a notice of its intent to submit such matter to
arbitration, then any party to such dispute, controversy, difference or claim
may submit such matter to arbitration.


Any action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement shall be settled by binding arbitration by
a panel of three (3) arbitrators in accordance with the Commercial Arbitration
Rules of the American Arbitration Association and governed by the laws of the
State of Delaware (without regard to the choice-of-law rules or principles of
that jurisdiction). Judgment upon the award may be entered in any court located
in the State of Delaware, and all the parties hereto hereby expressly waive any
objections or defense based upon lack of personal jurisdiction.


Each of the plaintiff and defendant party to the arbitration shall select one
(1) arbitrator (or where multiple plaintiffs and/or defendants exist, one (1)
arbitrator shall be chosen collectively by such parties comprising the
plaintiffs and one (1) arbitrator shall be chosen collectively by those parties
comprising the defendants) and then the two (2) arbitrators shall mutually agree
upon the third arbitrator. Where no agreement can be reached on the selection of
either a third arbitrator or an arbitrator to be named by either a group of
plaintiffs or a group of defendants, any implicated party may apply to a judge
of the courts of the State of Delaware, to name an arbitrator. Process in any
such action or proceeding may be served on any party anywhere in the world.


Indemnification Provisions


11.2 Notice to Indemnifying Party. If any party (the "Indemnitee") receives
notice of any claim or the commencement of any action or proceeding with respect
to which the other party (or parties) is obligated to provide indemnification
(the "Indemnifying Party") pursuant to Sections 3.3 or 5.3 hereof, the
Indemnitee shall give the Indemnifying Party written notice thereof within a
reasonable period of time following the Indemnitee’s receipt of such notice.
Such notice shall describe the claim in reasonable detail and shall indicate the
amount (estimated if necessary) of the losses that have been or may be sustained
by the Indemnitee. The Indemnifying Party may, subject to the other provisions
of this Section 11.2, compromise or defend, at such Indemnifying Party's own
expense and by such Indemnifying Party's own counsel, any such matter involving
the asserted liability of the Indemnitee in respect of a third-party claim. If
the Indemnifying Party elects to compromise or defend such asserted liability,
it shall within thirty (30) days (or sooner, if the nature of the asserted
liability so requires) notify the Indemnitee of its intent to do so, and the
Indemnitee, shall reasonably cooperate, at the request and reasonable expense of
the Indemnifying Party, in the compromise of, or defense against, such asserted
liability. The Indemnifying Party will not be released from any obligation to
indemnify the Indemnitee hereunder with respect to a claim without the prior
written consent of the Indemnitee, unless the Indemnifying Party delivers to the
Indemnitee a duly executed agreement settling or compromising such claim with no
monetary liability to or injunctive relief against the Indemnitee and a complete
release of the Indemnitee with respect thereto. The Indemnifying Party shall
have the right to conduct and control the defense of any third-party claim made
for which it has been provided notice hereunder. All costs and fees incurred
with respect to any such claim will be borne by the Indemnifying Party. The
Indemnitee will have the right to participate, but not control, at its own
expense, the defense or settlement of any such claim; provided, that if the
Indemnitee and the Indemnifying Party shall have conflicting claims or defenses,
the Indemnifying Party shall not have control of such conflicting claims or
defenses and the Indemnitee shall be entitled to appoint a separate counsel for
such claims and defenses at the cost and expense of the Indemnifying Party. If
the Indemnifying Party chooses to defend any claim, the Indemnitee shall make
available to the Indemnifying Party any books, records or other documents within
its control that are reasonably required for such defense.


Notice


11.3 Any notice required or permitted to be given by any party will be deemed to
be given when in writing and delivered to the address for notice of the intended
recipient by personal delivery, prepaid certified or registered mail, or
Facsimile. Any notice delivered by mail shall be deemed to have been received on
the fourth business day after and excluding the date of mailing, except in the
event of a disruption in regular postal service in which event such notice shall
be deemed to be delivered on the actual date of receipt. Any notice delivered
personally or by Facsimile shall be deemed to have been received on the actual
date of delivery.
 

--------------------------------------------------------------------------------




Addresses for Service


11.4 The address for service of notice of each of the parties hereto is as
follows:



(a)
Tech Lab or the Acquirer:



Tech Laboratories, Inc.
1818 North Farwell Avenue
Milwaukee, Wisconsin 53202
Attn: John King, Chief Executive Officer
Phone: (414) 283-2616
Facsimile: 414-283-2610



(b)
Renewal:



Renewal Fuels, Inc.
1818 North Farwell Avenue
Milwaukee, Wisconsin 53202
Attn: John King, Chief Executive Officer
Phone: (414) 283-2616
Facsimile: 414-283-2610


Change of Address


11.5 Any party may, by notice to the other parties change its address for notice
to some other address in North America and will so change its address for notice
whenever the existing address or notice ceases to be adequate for delivery by
hand. A post office box may not be used as an address for service.


Further Assurances


11.6 Each of the parties will execute and deliver such further and other
documents and do and perform such further and other acts as any other party may
reasonably require to carry out and give effect to the terms and intention of
this Agreement.


Time of the Essence


11.7 Time is expressly declared to be the essence of this Agreement.


Entire Agreement


11.8 The provisions contained herein constitute the entire agreement among
Renewal, the Renewal Shareholders, the Acquirer and Tech Lab respecting the
subject matter hereof and supersede all previous communications, representations
and agreements, whether verbal or written, among Renewal, the Renewal
Shareholders, the Acquirer and Tech Lab with respect to the subject matter
hereof.


Enurement


11.9 This Agreement will enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.



--------------------------------------------------------------------------------


 
Assignment


11.10 This Agreement is not assignable without the prior written consent of the
parties hereto.


Expenses


11.11  Each party agrees to pay, without right of reimbursement from any other
party and regardless of whether or not the transaction is consummated, the costs
incurred by it in connection with this transaction, including legal fees and
other costs incidental to the negotiation of the terms of the transaction and
the preparation of related documentation.


Counterparts


11.12 This Agreement may be executed in counterparts, each of which when
executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by Facsimile will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


Applicable Law


11.13 This Agreement is subject to the laws of the State of Delaware.
 
[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

       
TECH LABORATORIES, INC.
 
   
   
  By:   /s/ JOHN KING  

--------------------------------------------------------------------------------

John King, Chief Executive Officer

 

       
RENEWAL FUELS ACQUISITIONS, INC.
 
   
   
  By:   /s/ JOHN KING  

--------------------------------------------------------------------------------

John King, Chief Executive Officer

 

       
RENEWAL FUELS, INC.
 
   
   
  By:   /s/ JOHN KING  

--------------------------------------------------------------------------------

John King, Chief Executive Officer

 

--------------------------------------------------------------------------------

